  13-52996-cag
 Fill                     Doc#
      in this information to identifyFiled  05/24/19
                                      the case:                                  Entered 05/24/19 16:30:00 Main Document Pg 1 of 4
B 10 (Supplement 2) (12/11)              (post publication draft)
 Debtor 1              Charles A. Gomez
                       __________________________________________________________________

 Debtor 2               Lisa A. Gomez
                        ________________________________________________________________
 (Spouse, if filing)

                                         Western
 United States Bankruptcy Court for the: ______________________             Texas
                                                                District of __________
                                                                                                      (State)
 Case number            13-52996-cag
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                                         10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust                         Court claim no. (if known):
 Name of creditor:                ______________________________________                                                                 5-2
                                                                                                                                         _________________
                                                                                                                    2 ____
                                                                                                                   ____ 7 ____
                                                                                                                            0 ____
                                                                                                                                 8
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                8610 N New Braunfels Ste 309
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  San Antonio                    TX        78216
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  
  X     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                                        $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

  
  X     Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                                        04    01 2019
                                                                                                           ____/_____/______   ** Balance Paid in Full
                                                                                                           MM / DD    / YYYY

       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                                                  (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                                         +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                                                 (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                        ____/_____/______
        due on:                                                                                            MM / DD / YYYY


Form 4100R                                                              Response to Notice of Final Cure Payment                                                page 1
   13-52996-cag Doc# Filed 05/24/19 Entered 05/24/19 16:30:00 Main Document Pg 2 of 4


Debtor 1        Charles A. Gomez
                _______________________________________________________                                             13-52996-cag
                                                                                             Case number (if known) _____________________________________
                First Name      Middle Name              Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
  
  X      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




                /s/ Michelle R. Ghidotti-Gonsalves
                   __________________________________________________
                   Signature
                                                                                             Date    05 24 2019
                                                                                                     ____/_____/________




 Print              Michelle              R.           Ghidotti-Gonsalves
                   _________________________________________________________                 Title   Authorized Agent
                                                                                                     ___________________________________
                   First Name                      Middle Name        Last Name




 Company           Ghidotti | Berger LLP
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           1920 Old Tustin Ave.
                   _________________________________________________________
                   Number                 Street


                   Santa Ana                  CA              92705
                   ___________________________________________________
                   City                                               State       ZIP Code




 Contact phone      949
                   (______) 427 _________
                            _____– 2010                                                            mghidotti@ghidottiberger.com
                                                                                             Email ________________________




Form 4100R                                                       Response to Notice of Final Cure Payment                                       page 2
13-52996-cag Doc# Filed 05/24/19 Entered 05/24/19 16:30:00 Main Document Pg 3 of 4



 1   Michelle R. Ghidotti-Gonsalves. (232837)
     GHIDOTTI | BERGER LLP
 2   1920 Old Tustin Ave.
 3   Santa Ana, CA 92705
     Ph: (949) 427-2010
 4   Fax: (949) 427-2732
     mghidotti@ghidottiberger. com
 5
 6   Attorney for Creditor
     U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust
 7
                              UNITED STATES BANKRUPTCY COURT
 8
                           WESTERN DISTRICT OF TEXAS (SAN ANTONIO)
 9
10   In Re: Charles A. Gomez and Lisa A. Gomez          )   CASE NO.: 13-52996-cag
                                                        )
11                                                      )   CHAPTER 13
12          Debtor.                                     )
                                                        )   CERTIFICATE OF SERVICE
13                                                      )
                                                        )
14
                                                        )
15
16
17
18
                                    CERTIFICATE OF SERVICE
19
20          I am employed in the County of Orange, State of California. I am over the age of
21
     eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
22
     Santa Ana, CA 92705.
23
24          I am readily familiar with the business’s practice for collection and processing of

25   correspondence for mailing with the United States Postal Service; such correspondence would
26   be deposited with the United States Postal Service the same day of deposit in the ordinary
27
     course of business.
28




                                                    1
                                     CERTIFICATE OF SERVICE
13-52996-cag Doc# Filed 05/24/19 Entered 05/24/19 16:30:00 Main Document Pg 4 of 4



 1   On May 24, 2019 I served the following documents described as:
 2                      RESPONSE TO NOTICE OF FINAL CURE PAYMENT
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                               Debtor’s Counsel
 7   Charles A. Gomez                                     David T. Cain
     375 Barbara Dr                                       8626 Tesoro Dr, Suite 811
 8
     San Antonio, TX 78216                                San Antonio, TX 78217
 9
     Joint Debtor                                         Trustee
10   Lisa A. Gomez                                        Mary K Viegelahn
11   375 Barbara Dr                                       Chapter 13 Trustee
     San Antonio, TX 78216                                10500 Heritage Blvd Suite 201
12                                                        San Antonio, TX 78216
13   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
15
     ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16   Eastern District of California
17
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18   America that the foregoing is true and correct.
19          Executed on May 24, 2019 at Santa Ana, California
20
     /s / Marlen Gomez
21   Marlen Gomez
22
23
24
25
26
27
28




                                                      2
                                      CERTIFICATE OF SERVICE
